530 F.3d 1363 (2008)
TRUSTED NET MEDIA HOLDINGS, LLC, Debtor.
Trusted Net Media Holdings, LLC, Plaintiff-Appellant,
v.
The Morrison Agency, Inc., Defendant-Appellee.
No. 07-13429.
United States Court of Appeals, Eleventh Circuit.
June 19, 2008.
Ralph Goldberg, Decatur, GA, for Plaintiff-Appellant.
Michael James King, Greenberg Traurig, Atlanta, GA, for Defendant-Appellee.
Before EDMONDSON, Chief Judge, and TJOFLAT, ANDERSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL, MARCUS, WILSON and PRYOR, Circuit Judges.
BY THE COURT:
A member of this Court in active service having requested a poll on the suggestion of rehearing en banc and a majority of the judges in this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.